ORDER

PER CURIAM.
Andrew G. Potts appeals the trial court’s “Court Memorandum” granting summary judgment in favor of St. John’s Lutheran Church in his personal injury action. We must dismiss this appeal for lack of jurisdiction since the “Court Memorandum” does not meet the requirements of Rule 74.01(a) and the dictates of Linzenni v. Hoffman, 937 S.W.2d 723, 726 (Mo. banc 1997).
The rules of our court mandate that a judgment must be: (1) in writing, (2) signed *245by the judge, (3) denominated “judgment,” and (4) filed. Rule 74.01(a). In the present case, the “Court Memorandum” is not denominated as a judgment. The requirements of Rule 74.01(a) are not formalities, but establish a “bright line” test as to when a writing establishes an appealable judgment. Chambers v. Easter Fence Co., Inc., 943 S.W.2d 863, 865 (Mo.App. E.D.1997). A prerequisite toappellate review is a final judgment. Committee for Educ. Equality v. State, 878 S.W.2d 446, 450 (Mo. banc 1994). Since a final judgment has not been entered in this case, the appeal is dismissed as premature for lack of a final judgment.